82019: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29655: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82019


Short Caption:TINGLING VS. FAIRWEATHERCourt:Supreme Court


Related Case(s):80236


Lower Court Case(s):Clark Co. - Eighth Judicial District - A761108Classification:Civil Appeal - General - Other


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:11/13/2020 / Hauser, CharlesSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantGloria F. TinglingR. Christopher Reade
							(Cory Reade Dows & Shafer)
						


AppellantThe Gloria F. Tingling 2007 TrustR. Christopher Reade
							(Cory Reade Dows & Shafer)
						


RespondentPhilip FairweatherJoseph W. Houston, II


RespondentThe Tingling Family TrustJoseph W. Houston, II





Docket Entries


DateTypeDescriptionPending?Document


11/03/2020Filing FeeFiling Fee due for Appeal. (SC)


11/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-40057




11/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-40059




11/10/2020Filing FeeFiling Fee Paid. $250.00 from Cory Reade Dows and Shafer. Check no. 16596. (SC)


11/10/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-41150




11/13/2020Settlement NoticeFiled Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Charles K. Hauser. (SC)20-41562




12/01/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-43470




12/14/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for December 18, 2020, at 1:30 PM. (SC)20-45184




12/28/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)20-46589




12/29/2020Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)20-46770




12/30/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/29/20. To Court Reporter: Sandra Harrell. (SC)20-46946




03/18/2021Order/ProceduralFiled Order Granting Telephonic Extension. Appellants' opening brief and appendix due: April 12, 2021. (SC)21-07853




04/02/2021MotionFiled Appellants' Motion for Extension of Time to File Opening Brief. (SC)21-09552




04/07/2021MotionFiled Respondents' Opposition to Motion for Extension of Time to File Opening Brief. (SC)21-10007




04/12/2021Order/ProceduralFiled Order Denying Motion.  Appellants shall have 7 days from the date of this order to file and serve the opening brief and appendix.  (SC)21-10366




04/19/2021BriefFiled Appellant's Opening Brief.  (REJECTED PER NOTICE ISSUED 4/20/21).  (SC)


04/19/2021AppendixFiled Appendix to Opening Brief - Volume 1.  (SC)21-11293




04/19/2021AppendixFiled Appendix to Opening Brief - Volume 2.  (SC)21-11294




04/20/2021Notice/OutgoingIssued Notice of Rejection of Deficient Opening Brief. Corrected brief due: 5 days.21-11354




04/21/2021BriefFiled Appellant's Opening Brief.  (SC)21-11496




05/14/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondents' Answering Brief due:  June 4, 2021.  (SC)21-14006




05/24/2021BriefFiled Respondent's Answering Brief (REJECTED PER NOTICE ISSUED 05/24/21). (SC)


05/24/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.21-14799




05/24/2021AppendixFiled Respondent's Appendix. (SC)21-14816




05/24/2021BriefFiled Respondent's Answering Brief (REJECTED PER NOTICE ISSUED 05/24/21). (SC)


05/24/2021Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.  (SC)21-14841




06/23/2021BriefFiled Appellants Gloria F. Tingling and The Gloria F. Tingling Trust's Reply Brief.  (REJECTED PER ORDER FILED 6/25/21).  (SC)


06/25/2021Order/ProceduralFiled Order to File Answering Brief.  Respondent's Corrected Answering Brief due:  7 days.  Because no answering brief has been filed, the clerk shall reject the reply brief filed on June 23, 2021.  (SC)21-18374




06/29/2021BriefFiled Respondent's Answering Brief. (SC)21-18642




07/26/2021BriefFiled Appellants Gloria F. Tingling and The Gloria F. Tingling Trust's Reply Brief. (SC)21-21622




07/27/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn2  [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29655




10/28/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)21-31121




10/28/2021Filing FeeFiling fee paid. E-Payment $150.00 from R. Christopher Reade. (SC)


11/09/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-32181




11/22/2021Post-Judgment PetitionFiled Appellant's Gloria F. Tingling and The Gloria F. Tingling Trust's Petition for En Banc Reconsideration Pursuant to NRAP 40A. (SC)Y21-33515





Combined Case View